DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/18/2022 has been entered:  Claims 1 - 10 remain pending in the present application.

Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:
Claim 1 recites an “outer bag”, but also “the bag” in the second to last line of the claim. Claims 5 and 6 also refer to simply “the bag”. As other dependent claims recite a “second bag”, Applicant is requested to use consistent terminology (i.e. referring to “the outer bag” rather than “the bag” where appropriate) to avoid potential confusion.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “openable closure element” in claim 1.

In the instant case, the “openable closure element” is interpreted as a “frangible closure”, as described in Applicant’s specification, such as on page 6, lines 20 - 24, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the phrase "any other" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other gasses" than ozone), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).

	Claims 4 recites limitation “opening syringe”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “opening syringe” in claim 4 is indefinite because while the terms “opening” and “syringe” are defined, the specification does not define how the term “opening” is intended to modify the term “syringe”. In an effort to promote compact prosecution, this term is interpreted as only “syringe”.

	Regarding claim 6, the phrase "any other" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other gasses" than ozone), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).

Claim 7 recites limitation “opening syringe”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “opening syringe” in claim 4 is indefinite because while the terms “opening” and “syringe” are defined, the specification does not define how the term “opening” is intended to modify the term “syringe”. In an effort to promote compact prosecution, this term is interpreted as only “syringe”.

The remaining claims are rejected via their dependencies on 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

	
Claims 1 - 2, 5 - 6 and 10 are rejected under 35 U.S.C. 103 as being obvious over Gobbi Frattini (US 2017/0100307 A1), hereinafter Gobbi, in view of Genosar (WO 2011/071952 A2) and Eli et al. (US 2019/0142695 A1), hereinafter Eli.

	Regarding claim 1, Gobbi teaches a package for administration of medicinal or nutritional substances (Fig. 1; Abstract) comprising an outer bag (elements 2 and 100) with a sterile inner chamber (Paragraphs 20 and 30), a bottle of medicinal or nutritional substance (element 6) set in an overturned position and disposed within the inner chamber of the outer bag (Fig. 1), the bottle comprising a neck (best seen in Figs. 5 and 6) and a pierceable cap position (Figs. 1, 6, and 7, element 60; Paragraphs 2 - 3 and 22), and a device configured to withdraw or reconstitute of the substance contained in the bottle, the device is hooked to the neck of the bottle and comprises a perforation needle configured to move in an axial direction relative to the bottle and perforate the cap of the bottle (Figs. 1, 6, and 7, element 7; Paragraphs 22 and 24), and an outflow tube extending out of the bag (element 3) comprising an openable closure element disposed in a passage of the outflow tube (element 23; Paragraphs 23 and 29), wherein said perforation needle comprises: a first channel extending longitudinally through the perforation needle such that the first channel establishes fluid communication between an interior of the bottle and the passage of the outflow tube when the perforation 
	Gobbi does not explicitly teach a second channel with a side opening equipped with a hydrophobic filter configured to allow only air or other gaseous fluid to flow between the interior of the bottle into the inner chamber of the bag or vice versa.
	In the same field of endeavor, Genosar teaches a package for transferring beneficial agents (Figs. 15 and 16; see Field section on Page 1) comprising a bottle contained in an inner chamber (elements 1 and 133) with a second channel (most clearly labeled near element 15 in Fig. 10) extending from a side opening to the tip of the perforation needle (elements 151 - 153; the tip also labeled element 15) configured to allow only air or other gaseous fluid to flow from the inside of the bottle to the inner chamber of the bag or vice versa (the paragraph ending on Page 22 describes how sterile air is used to replace the fluid volume as it leaves the bottle; during this low pressure phase described at the beginning of Page 22, the channel would be configured to only allow air into the bottle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gobbi to comprise the second channel extending from a side opening of the perforation needle to a tip of the perforation needle as taught by Genosar. Doing so would predictably allow for fluid volume to be replaced with sterile air from the container, which would facilitate flow of the medical/nutritional substance out of the bottle.
	The combination of Gobbi and Genosar still do not explicitly disclose the use of a hydrophobic filter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gobbi and Genosar to comprise the hydrophobic filter of Eli. Doing so would allow for analogous equalization using sterilized air or other gases in the outer container and would be beneficial in allowing gases to pass through but preventing liquid from the vial from escaping (as described in Paragraph 151 of Eli; by definition and as described in Eli, the hydrophobic filter would also be configured to allow only air or other gaseous fluid to flow between the interior of the bottle and the inner chamber of the bag).

	Regarding claim 2, the combination of Gobbi, Genosar, and Eli substantially disclose invention as claimed. Gobbi further teaches the device comprising an upper body having flaps configured to be hooked to the neck of the bottle (Fig. 6 - 9, elements 7, 21, 24, and 25; Paragraphs 25 - 26) and a lower body slidably coupled to the upper body, the lower body comprises the perforation needle (elements 8, 18, 27 and 28; Paragraphs 26 and 27) at a bottom shank housed hermetically within said outflow tube (element 8; Figs. 1 - 3 demonstrate the shank being in the same configuration as Applicant shows in Fig. 1; further it is implicit that 

	Regarding claim 5, the combination of Gobbi, Genosar, and Eli substantially disclose invention as claimed. Gobbi further teaches the bag being made of a flexible material (Paragraph 20).

	Regarding claim 6, the combination of Gobbi, Genosar, and Eli substantially disclose invention as claimed. Gobbi further teaches the bag comprising a tube with an airtight connector configured to open and close to introduce a mixture of ozone or any other sterilizing gas into said inner chamber of the bag (Fig. 1, elements 11 and 50; Paragraph 30).

	Regarding claim 10, the combination of Gobbi, Genosar, and Eli substantially disclose invention as claimed.
	Gobbi further teaches a collection bag positioned below the outer bag and in fluid communication with the outer bag (Fig. 1, element 1; Paragraphs 20 and 21).

Claims 3 - 4 and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi, Genosar, and Eli as applied to claim 1 above, and further in view of Pestotnik et al. (US 2007/0088252 A1), hereinafter Pestotnik.

	Regarding claim 3, the combination of Gobbi, Genosar, and Eli substantially disclose invention as claimed. They do not explicitly teach the outflow tube includes an end connector disposed at an end of the outflow tube and configured to open and close the end of the outflow tube. 
	In the same field of endeavor, Pestotnik teaches an apparatus for sterile transfer of medications from a vial for dissolving or diluting said medication (Fig. 1; Abstract). Pestotnik further teaches an outflow tube from the vial terminating with an end connector disposed at an outflow end of the outflow tube and configured to open and close the end of the outflow tube (elements 14 and 16a; Paragraph 20; Paragraphs 9 and 21 further describe the 3-way valve and valve handle system for opening and closing the connector).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outflow tube of Gobbi to comprise the end valve connector of Pestotnik (i.e. between the bags of Gobi). Doing so would predictably allow for control over fluid flow out from the bottle/vial in the same manner as disclosed in Pestotnik (recognized in Paragraphs 10 and 21 of Pestotnik).
	
	Regarding claim 4, the combination of Gobbi, Genosar, Eli, and Pestotnik substantially disclose invention as claimed. Pestotnik further discloses the end connector is configured to be coupled to an opening syringe (Fig. 1 shows syringe 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Gobbi, Genosar, Eli, and 

	Regarding claim 7, the combination of Gobbi, Genosar, Eli, and Pestotnik substantially disclose invention as claimed.
	Gobbi further teaches a second bag position below said outer bag and configured to contain a liquid substance to be mixed with said medicinal or nutritional substance (Fig. 1, element 1; Paragraphs 20 and 21).
	 Gobbi, Genosar, and Eli does not explicitly disclose a two-way tap disposed between said the outer bag and the second bag, the two-way tap comprising  a side connector configured to be coupled to a syringe with a sliding plunger coupled, said two-way tap is configured to be adjusted between a first position inhibiting fluid communication between the side connector and the second bag, and a second position inhibiting fluid communication between the side connector and the outflow tube of the outer bag.
	Pestotnik further teaches a two-way tap placed between a bottle and a lower bag (Fig. 1, elements 20 and 26, the bottle of Pestotnik corresponding to the function and position of the bottle and outer bag of Gobbi), the two-way tap comprising a side connector configured to be coupled to a syringe with a sliding plunger (Fig. 1 shows syringe and plunger 24), wherein the tap is configured to be adjusted between a first position inhibiting fluid communication between said side connector and said second bag, and a second position inhibiting fluid communication between the side connector and the outflow tube of said outer bag (Paragraph 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outflow tube of Gobbi to comprise the two-way tap connector for inhibiting flow as taught by Pestotnik. Doing so would predictably allow for selective control over fluid flow out from the bottle, and thus the mixing of components in the same manner as disclosed in Pestotnik (recognized in Paragraphs 10 and 21 of Pestotnik).

	Regarding claim 8, the combination of Gobbi, Genosar, Eli, and Pestotnik substantially disclose invention as claimed.
	Pestotnik further discloses the tap comprising a first connector secured to an end connector of an outflow tube, and a second connector secured to an end connector of a second outflow tube (Fig. 1, elements 12a, 12b, 12c, 16a, 16b, and 16c; Paragraph 20 describes the various ports having lure locking devices which would attach to corresponding connectors on the vial, syringe, and other transferring devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Gobbi, Genosar, Eli, and Pestotnik to configure the two-way tap to be coupled to corresponding connectors of the outflow tube of the outer bag, and of a second outflow tube of the second bag, and to specifically comprise the connectors as taught by Pestotnik. Doing so would allow for secure 

	Regarding claim 9, the combination of Gobbi, Genosar, Eli, and Pestotnik substantially disclose invention as claimed. They do not explicitly teach the two-way tap is permanently secured to the outflow tube of the outer bag and a second outflow tube of the second bag.
	However, doing so would be obvious since it has been held that making parts of a device separable or integral (i.e. separable or permanent connections) requires only routine skill in the art. See MPEP 2144.04 (V) which relates to MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS. In the instant case, making the connections of Gobbi, Genosar, Eli, and Pestotnik permanent is analogous to making the tap an integral part of the package system. 

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome the majority of the 112(b) rejections previously set forth in the non-final office action mailed 10/18/2021. The previous 112(b) rejections have been withdrawn except for the use of “any other” in claims 1 and 6, and the use of “opening syringe” in claims 4 and 7, as set forth in the 112(b) rejections section above.

	Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the second passage of Genosar is primarily intended to transport fluid, while the second channel of the instant invention only allows gaseous fluid to pass through.
However, it is noted that the features upon which applicant relies (i.e., the second channel not transporting liquid fluid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rather, the claim appears to state the hydrophobic filter as being configured to allow only air or other gaseous fluid to flow, which the hydrophobic filter of Eli would inherently be configured to only allow gaseous fluid to flow between the interior of the bottle and the inner chamber of the bag. This is distinct from the second channel itself being configured in this manner.
Further, as set forth in the rejection of claim 1 above, Genosar discloses a low pressure phase at the beginning of Page 22. During this phase, the channel would be configured to only allow air into the bottle.
Additionally, the claim indicates the gaseous fluid flow is explicitly “between the interior of the bottle and the inner chamber of the [outer] bag”. Any liquid flow through the second passage of Genosar would not be between the interior of the bottle and the inner chamber of the bag as claimed (the top of Page 22 describes the transporter valve 153 for this purpose; 
	Applicant further argues if a hydrophobic filter was added to the second passageway of Genosar, it would render the passage inoperable for its intended purpose of allowing liquid diluent to enter the vial. Examiner disagrees as Eli explicitly teaches the incorporation if the filter in a side opening (Paragraph 150 explicitly indicates the filter being arranged against the side opening adjacent the chamber 1040 of sterile air, the chamber 1040 is analogous to the sterile chamber 133 of Genosar; see annotated Fig. 15 below). In the position indicated by Eli, the hydrophobic filter would not inhibit the flow of liquid (as it would be external to the air passage and valve 152, and the fluid transporter valve 153). Accordingly, there appears to be no motivation for one of ordinary skill in the art to incorporate the hydrophobic filter of Eli in a manner that would necessarily destroy the second channel of Genosar.
	Applicant argues that the claimed second channel is used as a pressure differentiator to optimize liquid flow in the first channel, which is unlike Genosar. However, the top of Page 22 of Genosar explicitly teaches allowing air flow in this manner facilitates fluid transfer out of the vial. The fact that Genosar may use the second channel for additional purposes does not take away from this disclosed function.

    PNG
    media_image1.png
    830
    718
    media_image1.png
    Greyscale

	Applicant’s arguments regarding the dependent claims are similarly moot as claim 1 remains rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gobbi Frattini (US 2016/0000650 A1) discloses an analogous package for infusion.
Ropiak et al. (US 5,779,693 A) discloses an analogous stopcock/tap system.
Franci et al. (US 2013/0225903 A1) discloses a vial transfer device having an analogous venting and filter mechanism.
Trombley, III et al. (US 2013/0033034 A1) discloses a vial withdrawal spike having a side opening and filter (Fig. 7F)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781